PD-0407-15
                       PD-0407-15                            COURT OF CRIMINAL APPEALS
                                                                              AUSTIN, TEXAS
                                                           Transmitted 4/10/2015 8:25:21 PM
                                                             Accepted 4/15/2015 3:59:25 PM
                                                                               ABEL ACOSTA
                           NO. ___________________                                     CLERK




                                   In the
                     Court of Criminal Appeals of Texas
                               Austin, Texas



CESAR ADOLFO ROCHA-MORENO,
Petitioner,

                                     v.

THE STATE OF TEXAS,
Respondent.



        From the First Court of Appeals, Case No. 01-13-00897-CR,
      and County Criminal Court at Law No. 1 of Harris County, Texas,
       Trial Cause No. 1914250, Honorable Paula Goodhart Presiding



       Petitioner’s First Motion to Extend Time
       To File Petition for Discretionary Review


                                                           John M. Bray, Esq.
                                                       Attorney for Petitioner
                                                   OOSTERHOF & BRAY, PLLC
                                                 1910 Pacific Ave., Ste. 15550
          April 15, 2015                                  Dallas, Texas 75201
                                                          Tel: (214) 550-4664
                                                          Fax: (214) 550-4654
                                                 Email: john@oblawfirm.com
TO THE HONORABLE COURT OF CRIMINAL APPEALS OF TEXAS:

      NOW COMES Cesar Adolfo Rocha-Moreno, Petitioner herein, and by and

through his attorney of record, John M. Bray hereby moves this Court to extend the

time to file a Petition for Discretionary Review pursuant to Tex. R. App. Proc. 68.2

for good cause shown, and in accordance with Tex. R. App. Proc. 10.1 and 10.5(b).

In support of this motion, Petitioner would show as follows:

      1.    Petitioner’s deadline for filing a Petitioner for Discretionary Review

            pursuant to Tex. R. App. Proc. 68.2(a) is April 10, 2015, as the First

            Court of Appeals’ decision reconsidering the matter en banc, and

            affirming the panel decision, issued on March 12, 2015. Prior to this,

            the First Court of Appeals rendered judgment in a memorandum

            opinion dismissing Petitioner’s appeal issued on October 16, 2014.

      2.    Pursuant to Tex. R. App. Proc. 68.2(c), Petitioner would request the

            Court to grant an extension of at least 30 days to submit a Petitioner

            for Discretionary Review.

      3.    Over the course of the last several weeks, Counsel for Petitioner has

            been forced to prepare and submit appellate briefs to the U.S. Court of

            Appeals for the Fifth Circuit in two unrelated matters. See Exh. A

            (Notices of Briefing Deadlines). As a consequence, Counsel for

                                         2
     Petitioner has not had a sufficient opportunity to prepare a Petition for

     Discretionary Review in the instant matter.

4.   Counsel for Petitioner, whose practice is located in Dallas, Texas will

     be traveling to Boston, Massachusetts and New York, New York for

     contested hearings in unrelated matters in Federal Immigration Court.

5.   In light of the foregoing, Petitioner would submit that Counsel has

     been burdened by time constraints effectively depriving Counsel of an

     adequate opportunity to properly draft a cogent and succinct Petitioner

     for Discretionary Review for submission to this Court. Accordingly,

     Petitioner seeks this extension of time to be able to prepare such a

     Petitioner and supporting brief and thereby preserve Petitioner’s rights

     to due process.

6.   Counsel for Petitioner would submit that the Court has granted no

     previous extensions for submission of a Petition for Review in this

     matter.

7.   Furthermore, Petitioner would contend that the State of Texas would

     not suffer any undue hardship or other prejudice as a result of an

     extension in the present case. This request is sought not for delay but

     so that justice may be done.

                                    3
      8.     All facts recited in this motion are within the personal knowledge of

             the counsel signing the present motion; therefore, no verification is

             necessary pursuant to Tex. R. App. Proc. 10.2.

      WHEREFORE, PREMISES CONSIDERED, Petitioner respectfully moves

this Court to grant the requested Petitioner’s First Motion to Extend Time to File

Petition for Discretionary Review, extend the deadline to file aforementioned

Petitioner under Tex. R. App. Proc. 68.2, and grant any and all relief that the Court

deems proper.

                                               Respectfully submitted,

                                               OOSTERHOF & BRAY, PLLC
                                               1910 Pacific Ave., Ste. 15550
                                               Dallas, Texas 75201
                                               Tel: (214) 550-4664
                                               Fax: (214) 550-4654


                                         By:     /s/ John M. Bray
                                               John M. Bray
                                               Texas Bar No. 24081360

                                               ATTORNEY FOR PETITIONER




                                         4
                               CERTIFICATE OF SERVICE



       I, John M. Bray, hereby certify that on this day, a true and correct copy of the foregoing

Petitioner’s First Motion to Extend Time to File Petition for Discretionary Review, as well as

any and all attachments, was properly served on the Harris County District Attorney’s Office in

accordance with Tex. R. App. Proc. 6.3 and 9.5(b), (d), and (e) via electronic filing to the

following:


       Mr. Alan Curry
       Chief Prosecutor, Appellate Division
       Harris County District Attorney’s Office
       1201 Franklin, Ste. 600
       Houston, TX 77002-1923



  /s/ John M. Bray                                  ___04/10/2015________________
John M. Bray                                        Date